DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “a center axis line of the lengthwise direction running in the widthwise direction and corresponds to an abdominal region of the animal, wherein the center axis runs in the widthwise direction” is unclear. Is this axis line along the belt or in the center space of the belt when worn? Suggested rephrasing is “an axis line running in the widthwise direction located at the center of the belt-shaped body in the lengthwise direction”.
Claims 2-8 are rejected as being dependent on a rejected base claim.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim describes the reinforcing member is “disposed on each of both ends in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (JP 2014-226111) in view of Rhode (US 4244199).
Regarding claim 1, Komatsubara teaches a belt-shaped body (#200) that is to be fitted along a periphery of a torso of an animal (#P100; [0015]) for freely detachable anchoring ([0015]) of a lower crotch member (#100) that is disposed in a lower crotch region of the animal (Fig. 2; [0015]), wherein the belt-shaped body has, in a plan view in an expanded state (Fig. 3), a lengthwise direction corresponding to a direction around the torso of the animal (#200Y) and a widthwise direction corresponding to a front-back direction of the animal (#200X), and also has an abdomen-corresponding region (#220; [0016]) that includes a center axis line of the lengthwise direction running in the widthwise direction and corresponds to an abdominal region of the animal, wherein the center axis runs in the widthwise direction, and two dorsal-corresponding regions (#210; [0016]) located at both sections adjacent to the abdomen-corresponding region (#220) in the lengthwise direction (#200Y) and corresponding to a dorsal region of the animal (Fig. 4; [0016]). Komatsubara teaches rigidity higher in the widthwise direction of the belt shaped body than the longitudinal direction while the belt is worn by an animal ([0028]). However, Komatsubara does not teach higher flexural rigidity in one direction of a square cut test piece. Rhode teaches flexural rigidity of a direction of a square cut test piece from the 
Regarding claim 2, Komatsubara further teaches the belt-shaped body comprises a core member (#250; [0016]) extending in a region including at least the abdomen-corresponding region (Fig. 3), and an outer surface member extending from one end to the other end in the lengthwise direction of the belt-shaped body (#200Z2) and having an anchoring surface where the lower crotch member is anchored in a freely detachable manner (#211, #221; [0019]), and either or both the core member and the outer surface member are formed so that a flexural rigidity in the widthwise direction is higher than a flexural rigidity in the lengthwise direction (previously incorporated by Rhode in claim 1), at least in the abdomen-corresponding region.
Regarding claim 5, Komatsubara further teaches the belt-shaped body has a torso-facing surface (#200Z1; [0026]) that faces the torso of the animal when worn and a non-torso-facing surface (#200Z2; [0026]) on an opposite side from the torso-facing surface, while comprising an engaging member (#261) on the torso-facing side at one end region in the lengthwise direction ([0026]), that extends longitudinally in the widthwise direction and is able to engage with the non-torso-facing side (#262, [0026]). 
Regarding claim 6, Komatsubara further teaches the belt-shaped body has a rigidity reinforcing member extending in the lengthwise direction (#270; [0028]). 
Regarding claim 7, Komatsubara further teaches the rigidity reinforcing member (#270) is disposed on each of both ends in the widthwise direction of the belt-shaped body (Fig. 3). The elastic is placed on both lengthwise sides spaced apart in the widthwise direction. 

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (JP 2014-226111) in view of Rhode (US 4244199) as applied to claim 2 above, and further in view of Hall (U.S. 2005/0061260).
Regarding claim 3, Komatsubara teaches the belt-shaped body according to claim 2. Komatsubara does not teach the core member being joined to the outer surface member. Hall teaches the core member (absorbent pad) and the outer surface member are joined ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Komatsubara with the teachings of Hall. Doing so would allow the core member to remain in place with respect to the belt. 
Regarding claim 4, Komatsubara teaches the belt-shaped body according to claim 2. Komatsubara does not teach the core member not being joined to the outer surface member. Hall teaches the core member (absorbent pad) and the outer surface member are not joined ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Komatsubara with the teachings of Hall. Because Hall states that they absorbent pad is only typically attached to the outer surface member, it implies that the outer surface member can be unattached (Hall, [0002]). 
Regarding claim 8, Komatsubara teaches the belt-shaped body according to claim 6. Komatsubara does not teach how the elastic member is attached to the edge of the belt, as well as the torso-facing and non-torso-facing surfaces of the belt which are inherent to a belt worn around a torso. Hall teaches the belt-shaped body has a torso-facing surface (inner satin layer) that faces the torso of the animal when worn and a non-torso-facing surface (outer cotton layer) on an opposite side from the torso-facing surface, while the rigidity reinforcing member (elastic) is joined on either or both the torso-facing surface and the non-torso-facing surface ([0001]), and a joining section between the rigidity reinforcing members and either or both the torso-facing surface and the non-torso-facing surface has smaller thickness and higher density than other sections (Figure). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Komatsubara with the joining surface of Hall. Doing so would prevent the belt from moving along the torso of the animal (Hall, [0002]). When elastic is sewn, it produces a smaller thickness by compressing the layers together and a higher density when in a relaxed position. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 4144                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647